                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:03-CR-00055-FDW

UNITED STATES OF AMERICA                            )
                                                    )
      v.                                            )
                                                    )                       ORDER
ANDREW TIMOTHY JONES,                               )
                                                    )
    Defendant.                                      )
______________________________________              )


           THIS MATTER is before the Court on the Government’s Motion for Leave to File

 Defendant’s medical records under Seal. (Doc. No. 164). For the reasons contained within the

 Government’s Motion, and for good cause shown, the Government’s Motion is GRANTED.

           IT IS, THEREFORE, ORDERED that the United States of America’s Motion for Leave to

 File its Exhibit (Doc. No. 164) is granted and it shall be filed under seal.

           IT IS SO ORDERED.

                                        Signed: November 20, 2020




       Case 3:03-cr-00055-FDW-DCK Document 166 Filed 11/23/20 Page 1 of 1
